Citation Nr: 0510555	
Decision Date: 04/13/05    Archive Date: 04/21/05

DOCKET NO.  03-35 122	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUE

Entitlement to additional Department of Veterans Affairs (VA) 
compensation benefits for the appellant's dependent 
granddaughter.

ATTORNEY FOR THE BOARD

W. Sampson, Counsel


INTRODUCTION

The veteran had active duty from September 1948 to September 
1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 rating decision by the VA 
Regional Office (RO) in Honolulu, Hawaii, which denied the 
payment of additional compensation benefits for the veteran's 
dependent granddaughter. 


FINDING OF FACT

The veteran's granddaughter is not the veteran's biological 
child, adopted child, or stepchild.


CONCLUSION OF LAW

Additional compensation is not payable for the veteran's 
dependent granddaughter.  38 U.S.C.A. §§ 101(4), 5102, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.4(b)(2), 3.57, 3.159 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In December 2002, the veteran submitted a completed VA Form 
21-686c, Declaration of Status of Dependents.  The veteran 
indicated that he was married, and under the heading, 
"Identification of Veteran's Unmarried Children" checked 
the box indicating "Over 18 and Under 23 and Attending 
School."  He listed one child by full name, date and place 
of birth.

In February 2003, the veteran filed a VA form 21-674, Request 
for Approval of School Attendance for the same child 
identified above.  He identified his relationship to the 
child as "grandfather."  

In April 2003, the RO asked the veteran to submit a copy of 
the child's birth certificate showing the names of both 
parents, and a copy of the court order of adoption.

In June 2003, the RO denied the veteran's claim.  The RO 
noted that the veteran had not submitted a copy of the 
child's court order of adoption, and therefore the claim must 
be denied.

In June 2003, the veteran filed a notice of disagreement 
stating that he did not send a copy of the court order, 
because the child had not been adopted, but was the daughter 
of his son.  He stated that he supported her education, and 
his claim should be allowed because he was a 100 percent 
service connected veteran.  

Under applicable law, where a veteran is entitled to 
compensation based on disability evaluated as 30 percent or 
more disabling, an additional amount of compensation may be 
payable for a child, spouse and/or dependent parent.  
38 C.F.R. § 3.4(b)(2).  For the purpose of determining 
entitlement to benefits, the term "child of the veteran" is 
limited to certain persons who are either the legitimate 
child of the veteran, the legally adopted child of the 
veteran, or the stepchild of the veteran.  38 U.S.C.A. § 
101(4)(A); 38 C.F.R. § 3.57.  

The veteran does not dispute that his granddaughter does not 
fall into any of the above categories, but contends that he 
provides for her support and education and therefore benefits 
should be allowed on this basis.  Unfortunately, the 
veteran's claim is not tenable solely on this basis.  While 
the veteran's support for his granddaughter is laudable, 
there is no provision in the law for payment of benefits for 
a veteran's grandchild who is not a natural child, adopted 
child or stepchild.  Accordingly, the appellant's claim must 
be denied for lack of legal merit. See Cacalda v. Brown, 9 
Vet. App. 261, 265 (1996) (where the law, not the evidence, 
is dispositive, the appeal should be terminated for lack of 
legal merit or entitlement); Luallen v. Brown, 8 Vet. App. 92 
(1995).  

The Board has considered the provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) which eliminates the concept of a 
well-grounded claim, and redefines the obligations of VA 
with respect to the duty to assist claimants in the 
development of their claims.  However, the VCAA recognizes 
certain circumstances where VA will refrain from or 
discontinue providing assistance.  Circumstances in which VA 
will refrain from or discontinue providing assistance in 
obtaining evidence include, but are not limited to the 
claimant's ineligibility for the benefit sought because of 
lack of qualifying service, lack of veteran status, or other 
lack of legal eligibility.  38 C.F.R § 3.159 (d).  See also 
38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide 
assistance "if no reasonable possibility exists that such 
assistance would aid in substantiating the claim").  DelaCruz 
v. Principi, 15 Vet. App. 143, 149 (2001).  In this case, 
because of the lack of legal eligibility, the Board finds 
that VCAA does not apply.

ORDER

Entitlement to additional VA compensation benefits for the 
appellant's dependent granddaughter is denied.


	                        
____________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


